--------------------------------------------------------------------------------

Exhibit 10.1




NONE OF THE SECURITIES TO WHICH THIS DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT
RELATES HAS BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT

________, 2011

AMONG:    
NEXAIRA WIRELESS INC., a company incorporated pursuant to the laws of the State
of Nevada and having an address at Suite 1404, 510 West Hastings Street,
Vancouver, British Columbia, Canada V6B 1L8

(the “Company”)
AND:

 
(the “Subscriber”)

WHEREAS:

A. The Company is indebted to the Subscriber pursuant to the terms of a
promissory note (the “Note”) dated ________ and issued by the Company to the
Subscriber for an aggregate principal amount of $________ (the “Outstanding
Debt”);

B. The Company desires to issue to the Subscriber, and the Subscriber desires to
accept, shares of the Company’s common stock and a new promissory note (the “New
Note”) in full satisfaction of the Outstanding Debt, pursuant to the terms and
conditions of this Agreement.

NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Interpretation

1.1 In this Agreement, words importing the singular number only shall include
the plural and vice versa, words importing gender shall include all genders and
words importing persons shall include individuals, corporations, partnerships,
associations, trusts, unincorporated organizations, governmental bodies and
other legal or business entities of any kind whatsoever.

1.2 Any reference to currency is to the currency of the United States of America
unless otherwise indicated.



--------------------------------------------------------------------------------


- 2 -

1.3 Terms otherwise not defined in this agreement have the same meaning as in
the Exchange Agreement.

2. Acknowledgement of Debt

2.1 The Company, and the Subscriber acknowledge and agree that, as of the date
of this Agreement, the Company is indebted to the Subscriber in the amount of
the Outstanding Debt.

3. Payment of Outstanding Debt

3.1 As full and final payment of the Outstanding Debt, the Company will, on the
Closing Date (as defined herein):

(a)     

issue to the Subscriber 2,500,000 fully paid and non-assessable shares of common
stock of the Company, at a deemed price of $0.10 per Share, in settlement of
$250,000 of the Outstanding Debt; and



(b)     

issue to the Subscriber the New Note representing the balance of the Outstanding
Debt of $50,000 plus accrued interest payable in connection with the Note in
settlement of the balance of the Outstanding Debt,

and the Subscriber will accept the shares and the New Note described clauses (a)
and (b) above as full and final payment of the Outstanding Debt.

4. Subscription and Release

4.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the Subscriber hereby irrevocably agrees to
accept the Shares and the New Note in full satisfaction of the entire amount of
the Outstanding Debt. The Company shall not effect any stock split, reverse
stock split, stock dividend or any other capital change to its common stock on
or prior to, or which has a record date on or prior to, the Closing Date. The
satisfaction of the Outstanding Debt through the issuance of the Shares and the
New Note shall occur automatically upon the Closing Date, without further action
on the part of either party hereto.

4.2 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the Company hereby irrevocably agrees to issue
the Shares, as duly issued and authorized, fully paid and non-assessable shares,
and deliver a duly and validly issued certificate representing the Shares, as
well as the New Note, to the Subscriber on the Closing Date, in full
satisfaction of the Outstanding Debt.

4.3 The Subscriber hereby agrees that upon delivery of the Shares and the New
Note by the Company in accordance with the provisions of this Agreement and
applicable law, all amounts outstanding under the Outstanding Debt will be fully
satisfied and extinguished, and the Subscriber will remise, release and forever
discharge the Company and its respective directors, officers, employees,
successors, solicitors, agents and assigns from any and all obligations to pay
the Outstanding Debt, other than any such obligations arising out of or in
connection with the issuance, sale and delivery of the Shares and the New Note,
or otherwise under this Agreement.

5. Documents Required from Subscriber

5.1 The Subscriber must complete, sign and return to the Company two (2)
executed copies of this Agreement.

5.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any additional documents, questionnaires,
notices and undertakings as may be required by any regulatory authorities and
applicable law.



--------------------------------------------------------------------------------


- 3 -

5.3 Both parties to this Agreement acknowledge and agree that Clark Wilson LLP
has acted as counsel only to the Company and is not protecting the rights and
interests of the Subscriber. The Subscriber acknowledges and agrees that the
Company and Clark Wilson LLP have given the Subscriber the opportunity to seek,
and have recommended that the Subscriber obtain, independent legal advice with
respect to the subject matter of this Agreement and, further, the Subscriber
hereby represents and warrants to the Company and Clark Wilson LLP that the
Subscriber has sought independent legal advice or waives such advice.

6. Conditions and Closing

6.1 Closing of the acquisition of the Shares and the New Note shall occur
concurrently with the execution and delivery of this Agreement (the date on
which such execution and delivery occurs being referred to herein as the
“Closing Date”).

6.2 The Subscriber acknowledges that the certificates representing the Shares
and the New Note will be available for delivery upon Closing provided that the
Subscriber has satisfied the requirements of Section 5 hereof.

7. Acknowledgements and Agreements of Subscriber

7.1 The Subscriber acknowledges and agrees that:

(a)     

none of the Shares have been or will be registered under the United States
Securities Act of 1933, as amended (the “1933 Act”), or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws;



(b)     

the Company has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other securities legislation;



(c)     

the Subscriber is an “accredited investor”, as the term is defined in Section
1.1 of National Instrument 45-106;



(d)     

the Subscriber is an “Accredited Investor”, as the term is defined in Regulation
D of the 1933 Act;



(e)     

the Subscriber’s decision to execute this Agreement and acquire the Shares and
the New Note is based solely on the representations, warranties and covenants of
the Company expressly set forth in this Agreement and the Subscriber’s
independent review of the Company SEC Reports (as defined in Section 8.2(d)
below);



(f)     

the Subscriber has had a reasonable opportunity to ask questions of and receive
answers from the Company in connection with the issuance of the Shares and the
New Note hereunder, and to obtain additional information, to the extent
possessed or obtainable without unreasonable effort or expense, necessary to
verify the accuracy of the information about the Company;



(g)     

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the issuance of the Shares and
the New Note hereunder have been made available for inspection by the
Subscriber, the Subscriber’s lawyer and/or advisor(s);



(h)     

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with  any covenant or agreement made by the Subscriber to the Company in
connection therewith;



--------------------------------------------------------------------------------


- 4 -

(i)     

all of the information which the Subscriber has provided to the Company is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to this Agreement being executed
by the Company, the Subscriber will immediately provide the Company with such
information;



(j)     

none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system;



(k)     

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;



(l)     

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:



 
(i)     

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares and the New Note hereunder, and





 
(ii)     

applicable resale restrictions;





(m)     

neither the U.S. Securities and Exchange Commission (the “SEC”) nor any other
securities commission or similar regulatory authority has reviewed or passed on
the merits of the Shares or the New Note;



(n)     

no documents in connection with the sale of the Shares or the New Note hereunder
have been reviewed  by the SEC or any state securities administrators;



(o)     

there is no government or other insurance covering any of the Shares or the New
Note; and



(p)     

this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.

8. Representations, Warranties and Covenants of the Subscriber

8.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:

(a)     

the Subscriber is incorporated in the jurisdiction set out beside the
Subscriber’s name on the cover page to this Agreement;



(b)     

it has the legal capacity and competence to enter into and execute this
Agreement and to take all actions required pursuant hereto and is duly
incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;



--------------------------------------------------------------------------------


- 5 -

(c)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or the organizational documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;



(d)     

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber, subject only to the effect, if any, of (i) applicable bankruptcy and
other similar laws affecting the rights of creditors generally and (ii) rules of
law governing specific performance, injunctive relief and other equitable
remedies.



(e)     

the Subscriber has received and carefully read this Agreement;



(f)     

the Subscriber is acquiring the Shares and the New Note as principal for
investment only and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part;



(g)     

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;



(h)     

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has relied solely on the results of
such examination and investigation and on the advice of its legal and financial
advisors in deciding to acquire the Shares and the New Note pursuant to this
Agreement;



(i)     

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares and the New Note for an indefinite period of time;



(j)     

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Subscriber shall promptly notify the Company;



(k)     

the Subscriber (i) is able to fend for him/her/itself in connection with the
transactions contemplated by this Agreement; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Shares and the New Note; and (iii)
has the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;



(l)     

the Subscriber understands and agrees that none of the Shares have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, except pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case only in accordance with applicable state and
provincial securities laws;



(m)     

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;



(n)     

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and



--------------------------------------------------------------------------------


- 6 -

(o)     

no person has made to the Subscriber any written or oral representations:





 
(i)     

that any person will resell or repurchase any of the Shares or the New Note;





 
(ii)     

as to the future price or value of any of the Shares or the New Note; or





 
(iii)     

that any of the Shares or the New Note will be listed and posted for trading on
any stock exchange or automated dealer quotation system or that application has
been made to list and post any of the Shares or the New Note on any stock
exchange or automated dealer quotation system.

8.2 The Company hereby represents and warrants to and covenants with the
Subscriber (which representations, warranties and covenants shall survive the
Closing) that:

(a)     

The Company has not disclosed to the Subscriber any material non-public
information regarding the Company or its securities.





(b)     

The Company is, and has been for a period of at least 90 days immediately before
the Closing Date, subject to the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and has
(i) filed all required reports under Section 13 or 15(d) of the Exchange Act, as
applicable, during the 12 months preceding the Closing Date (or for such shorter
period that the Company was required to file such reports), other than Form 8-K
reports; and (ii) submitted electronically and posted on its corporate Web site,
if any, every Interactive Data File (as defined in Rule 11 of Regulation S-T)
required to be submitted and posted pursuant to Rule 405 of Regulation S-T,
during the 12 months preceding the Closing Date (or for such shorter period that
the Company was required to submit and post such files).





(c)     

The Company is not, and has never been previously, an issuer described in
paragraph (i)(1) of Rule 144.





(d)     

The Company has filed all forms, statements, schedules, reports and documents
(including items incorporated by reference) required to be filed by the Company
with the SEC. All such required forms, statements, schedules, reports and
documents (including those that the Company may file subsequent to the date of
this Agreement) are referred to herein as the “Company SEC Reports.” As of their
respective dates, the Company SEC Reports (i) complied as to form in all
material respects with the requirements of the 1933 Act or the Exchange Act, as
the case may be, and the rules and regulations of the SEC thereunder applicable
to such Company SEC Reports and (ii) did not at the time they were filed contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.





(e)     

The Company will indemnify and hold harmless the Subscriber and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Company contained in this Agreement or in any document furnished
by the Company to the Subscriber in connection herewith being untrue in any
material respect or any breach or failure by the Company to comply with any
covenant or agreement made by the Company to the Subscriber in connection
therewith.



--------------------------------------------------------------------------------


- 7 -

9. Representations and Warranties will be Relied Upon by the Company

9.1 The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to acquire the Shares under applicable
securities legislation. The Subscriber further agrees that by accepting delivery
of the certificates representing the Shares on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the acquisition by the Subscriber of the Shares and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of the Shares.

10. Acknowledgement

10.1 The Subscriber has acknowledged that the decision to acquire the Shares was
solely made on the basis of publicly available information.

11. Legending and Registration of Shares

11.1 The Subscriber hereby consents to the placement of a legend on any
certificate or other document evidencing any of the Shares to the effect that
such Shares have not been registered under the 1933 Act or any state securities
or “blue sky” laws, and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Agreement, such legend to be
substantially as follows:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. ”

11.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.

12. Resale Restrictions

12.1 The Subscriber acknowledges that any resale of any of the Shares will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Shares have been registered under the 1933 Act or the
securities laws of any state of the United States. The Shares may not be offered
or sold in the United States unless registered in accordance with federal
securities laws and all applicable state securities laws or exemptions from such
registration requirements are available.

12.2 The Subscriber acknowledges that the Shares are subject to resale
restrictions in Canada and may not be traded in Canada except as permitted by
the applicable provincial securities laws and the rules made thereunder.

12.3 The Subscriber represents, warrants and acknowledges that:

(a)     

pursuant to British Columbia Instrument 51-509 – Issuers Quoted in the U.S.
Over–the-Counter Markets (“BCI 51-509”), as adopted by the BCSC, a subsequent
trade in the Shares in or from British Columbia will be a distribution subject
to the prospectus and registration requirements of applicable Canadian
securities legislation (including the BC Act) unless certain conditions are met,
which conditions include, among others, a requirement that any certificate
representing the Shares (or ownership statement issued under a direct
registration system or other book entry system) bear the restrictive legend (the
“BC Legend”) specified in BCI 51-509;



--------------------------------------------------------------------------------


- 8 -

(b)     

the Subscriber is not a resident of British Columbia and undertakes not to trade
or resell any of the Shares in or from British Columbia unless the trade or
resale is made in accordance with BCI 51-509. The Subscriber understands and
agrees that the Company and others will rely upon the truth and accuracy of
these representations and warranties made in this Section 12.3 and agrees that
if such representations and warranties are no longer accurate or have been
breached, the Subscriber shall immediately notify the Company;



(c)     

by executing and delivering this Agreement and as a consequence of the
representations and warranties made by the Subscriber in this Section 12.3, the
Subscriber will have directed the Company not to include the BC Legend on any
certificates representing the Shares to be issued to the Subscriber. As a
consequence, the Subscriber will not be able to rely on the resale provisions of
BCI 51-509, and any subsequent trade in any of the Shares in or from British
Columbia will be a distribution subject to the prospectus and registration
requirements of the BC Act; and



(d)     

if the Subscriber wishes to trade or resell any of the Shares in or from British
Columbia, the Subscriber agrees and undertakes to return, prior to any such
trade or resale, any certificate representing the Shares to the Company’s
transfer agent to have the BC Legend imprinted on such certificate or to
instruct the Company’s transfer agent to include the BC Legend on any ownership
statement issued under a direct registration system or other book entry system.

13. Collection of Personal Information

13.1 The Subscriber acknowledges and consents to the fact that the Company is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement. The Subscriber’s personal information may be disclosed by the
Company to (a) stock exchanges or securities regulatory authorities, (b) the
Company’s registrar and transfer agent, (c) Canadian tax authorities, (d)
authorities pursuant to the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and (e) any of the other parties involved in the
transactions contemplated by this Agreement, including legal counsel. By
executing this Agreement, the Subscriber is deemed to be consenting to the
foregoing collection, use and disclosure of the Subscriber’s personal
information and to the retention of such personal information for as long as
permitted or required by law or business practice.

13.2 Furthermore, the Subscriber is hereby notified that:

(a)     

the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber, the number of
Shares acquired by the Subscriber and the total consideration given for such
Shares, the prospectus exemption relied on by the Company and the date of
distribution of the Shares,



(b)     

such information is being collected indirectly by the provincial securities
commission under the authority granted to it in securities legislation, and



(c)     

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Canada.



--------------------------------------------------------------------------------


- 9 -

14. Costs

14.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the acquisition of the Shares shall be
borne by the Subscriber.

15. Governing Law

15.1 This Agreement is governed by the internal laws of the State of California.

16. Survival

16.1 This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the acquisition of the Shares by the Subscriber pursuant hereto.

17. Assignment

17.1 This Agreement is not transferable or assignable.

18. Severability

18.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

19. Entire Agreement

19.1 Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Shares and there are no other terms, conditions, representations or
warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.

20. Notices

20.1 Any notice required or permitted to be given to any party hereunder will be
in writing and may be given by prepaid registered post, electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of such party set forth below or such other address
as such party may specify by notice in writing to the other parties hereto in
the manner provided herein, and any such notice will be deemed to have been
given and received by the parties to whom it was addressed if mailed, on the
third day following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if sent via a nationally
recognized overnight courier, on the date of delivery; but if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labour disturbance affecting postal
service, then the notice will not be effectively given until actually delivered:

If to the Company or the Debtor:

Nexaira Wireless Inc.
Suite 1404, 510 West Hastings Street
Vancouver, British Columbia, Canada V6B 1L8
Attention: Mark Sampson – President
Fax No. (604) 682-1044

If to the Subscriber:



--------------------------------------------------------------------------------


- 10 -

21. Counterparts and Electronic Means

21.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument. Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.

21.2 IN WITNESS WHEREOF the parties have signed this Agreement as of the date
written on the first page of this Agreement.

NEXAIRA WIRELESS INC.
a Nevada corporation

Per:       Authorized Signatory     WITNESSED BY: )     )     )   Name )     )  
Address )     ) SUBSCRIBER   )     )   Occupation )  

 


--------------------------------------------------------------------------------